Citation Nr: 1404044	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  05-35 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased initial rating for post traumatic stress disorder (PTSD) evaluated as 50 percent disabling from March 2004, and 70 percent disabling from December 2012.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.



ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction has since been transferred to the RO in New Orleans, Louisiana.

The Veteran and his spouse testified at an RO formal hearing in July 2009.  A transcript of those proceedings has been associated with the claims file.

In an October 2010 decision, the Board denied entitlement to an initial evaluation in excess of 50 percent for PTSD.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In an August 2011 Order, the Court granted the motion, vacated the Board's October 2010 decision, and remanded this case to the Board for readjudication.

This claim was again before the Board in September 2012, at which time it was remanded for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

In a June 2013 rating decision, the evaluation for PTSD was increased to 70 percent effective December 27, 2012. 






FINDINGS OF FACT

1.  Prior to December 27, 2012, the disability picture resulting from the Veteran's PTSD did not approximate occupational and social impairment with deficiencies in most areas.

2.  From December 27, 2012, the disability picture resulting from the Veteran's PTSD did not approximate total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

3.  From December 27, 2012, the Veteran's service-connected disabilities have precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 50 percent prior to December 27, 2012 for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013). 

2.  The criteria for an initial rating higher than 70 percent from December 27, 2012 for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013). 

3.  The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

The claim for increased ratings for PTSD arises from disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With respect to the duty to assist in this case, the Veteran's service treatment records, private treatment records, and VA treatment records have been obtained and associated with the claims file.  The Veteran was provided with a VA examination in December 2012, the report of which has been associated with the claims file.  

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.

The Veteran has been afforded a hearing before a Decision Review Officer (DRO) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the Veteran's representative asked specific questions,  directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The DRO sought to identify any pertinent evidence not currently associated with the claim, and the Veteran volunteered his treatment history and symptomatology.  Accordingly, the Veteran is not shown to be prejudiced on this basis. 
 
Finally, neither the Veteran nor his attorney have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the DRO hearing.  As such, the Board may proceed with a decision.  

II.  Applicable Law, Regulations, and Analysis

Increased Evaluations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under the criteria of 38 C.F.R. § 4. 130, Diagnostic Code 9411.  A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once per week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A rating of 70 percent is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness, with 100 representing a high level of functioning and no psychiatric symptoms.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV. 

The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

The record does not show that the Veteran had occupational and social impairment with deficiencies in most areas prior to December 27, 2012, as is required for a 70 percent evaluation.  VA treatment records from February 2004 to March 2007 indicate that the flow of thought and perception were within normal limits and there were no delusions, suicidal ideation, or homicidal ideation.  Judgment was intact and the Veteran was fully oriented.  

The Veteran had an examination arranged through VA QTC Services in April 2004 at which he reported nightmares, intrusive thoughts, avoiding thinking about his Vietnam experiences, exaggerated startle response, hypervigilance, anxiety, social isolation, social isolation, depression, and insomnia.  The Veteran described his relationship with his spouse as fair and his relationship with his children as good.  He was not motivated to do things like activities with friends.  On examination affect and mood were characterized as "abnormal with depressed mood, although the depression does not affect his ability to function independently and effectively."  Judgment was not impaired, abstract thinking was normal, suicidal and homicidal ideation were absent, orientation was within normal limits, and appearance, hygiene and behavior were appropriate.  The Veteran was assigned a GAF score of 60.

At a November 2007 psychology consultation from VA treatment it was noted that the Veteran appeared moderately depressed and his affect was restricted.  The Veteran reported insomnia, hyper startle responses, and intrusive thoughts.  Reality testing appeared to be intact, associations were appropriate, and the Veteran denied suicidal and homicidal ideation, intent or plan.  At June 2008 VA treatment the Veteran was calm, cooperative, alert, and fully oriented.  Speech was clear, coherent, and goal directed, mood was mildly depressed, and affect was blunted.  The Veteran denied suicidal or homicidal ideations and visual and auditory hallucinations.  The treating psychiatrist assigned a GAF score of 75.  

The Veteran had a VA examination in October 2008 at which he reported isolating himself from others but denied any current angry outbursts.  The Veteran said that he was hard to get along with and had passive suicidal ideation, nightmares once or twice a week, and intrusive thoughts two to three times a week.  He denied psychotic symptoms.  The examiner noted that the Veteran was able to perform activities of daily living and felt that his thought process was logical, coherent, and relevant.  The Veteran was well dressed and well groomed with good social skills, and he was oriented to time, place, person and situation.  The examination report notes that the Veteran had a poor relationship with his wife and a good relationship with a child.  The examiner noted that recent assessments from treatment showed mild PTSD, and a GAF score of 60 was assigned.  

The Veteran testified at the July 2009 DRO hearing that his symptoms had increased and that he had had more suicidal thoughts in the past year.  VA treatment records showed that the Veteran participated in group therapy and continued to have individual therapy with good insight, full orientation, and denial of suicidal and homicidal ideation.  At October 2012 VA treatment the Veteran reported that sleep was good most nights, and he denied suicidal or homicidal ideations.  There were no acute, severe psychotic or major mood disorder exacerbations, and he was assigned a GAF score of 70.

While the record shows that the Veteran had difficulty sleeping, intrusive thoughts, and difficulty establishing and maintaining effective work and social relationships, he generally did not have suicidal ideation, impaired impulse control, or a neglect of personal appearance and hygiene.  Furthermore, while his relationship with his wife was strained, he was able to maintain a relationships with at least one of his children.  Therefore, the Board concludes the Veteran did not meet the criteria for a 70 percent evaluation prior to December 27, 2012, because he did not have occupational and social impairment with deficiencies in most areas.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board has considered the GAF scores assigned during the course of the period under review.  The scores have ranged from 55 to 75.  A score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).   A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995); Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.  These GAF scores are not consistent with the deficiencies in most areas required for a 70 percent evaluation.  

In regards to the period from December 27, 2012, the record does not show that the Veteran has total occupational and social impairment, as is required for a 100 percent evaluation, the next highest available.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran had a VA examination in December 2012, and the examiner felt that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner did not feel that the Veteran had total occupational and social impairment.  While the Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, flattened affect and suicidal ideation, he did not have symptoms associated with total occupational and social impairment such as persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, and disorientation to time or place.  See id.  

VA treatment records from March 2013 to August 2013 indicate that the Veteran did not exhibit delusional behavior, denied suicidal or homicidal ideation, showed fair judgment, and had no acute, severe psychotic or major mood disorder episodes or exacerbations.

The Veteran had an evaluation with a private physician, Michael L. Cesta, M.D., in November 2013.  On examination the Veteran did not describe delusions, and he had flashbacks but not other psychotic symptoms.  Dr. Cesta described the Veteran as "cognitively intact" during the evaluation and as a reliable historian.  The Veteran was assigned a GAF score of 35 with a score of 30 to 35 for the past year.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter, 8 Vet. App. at 242-244; Quick Reference to the Diagnostic Criteria from DSM-IV.  While the GAF score assigned by Dr. Cesta shows the severity of the PTSD symptomatology, the overall examination results do not show the types and degree of symptoms contemplated for a 100 percent schedular evaluation.   See 38 C.F.R. § 4.130, Diagnostic Code 9411.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the severity of the Veteran's PTSD, since the symptoms they set forth are not all inclusive, and no exceptional or unusual disability picture is demonstrated.  The rating criteria are therefore adequate to evaluate the service-connected PTSD, and referral for consideration of an extraschedular rating is not warranted.

The Board also has considered whether the Veteran is entitled to additional "staged" ratings.  Based upon the record, the Board finds that at no time during the claim period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

TDIU

The Veteran contends that he is entitled to TDIU benefits.  Based on the evidence of record, the Board finds that entitlement to a TDIU based on his service-connected disabilities is warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability is raised by the record.  As discussed below, the record here raises the issue of entitlement to  a TDIU.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim, which for the purpose of clarity is listed as a separate issue on the title page.  Furthermore, the issue of employability was considered in the June 2013 supplemental statement of the case, and therefore it is properly before the Board at this time.

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356   (1991) (considering veteran's master degree in education and his part-time work as a tutor).

As of December 27, 2012, service connection is in effect for PTSD, rated 70 percent disabling; residuals, gunshot wound to the face, rated 10 percent disabling; residuals, gunshot wound to the left scapular area, rated noncompensable (0 percent); and residuals, gunshot wound left posterior thigh, rated noncompensable.  Thus, the Veteran meets the threshold schedular requirements for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  

The Veteran left his job at the post office in 2001.  His statements and a statement from a former co-worker indicate that the Veteran was having difficulty dealing with the stress of the job.  The Veteran had further indicated that he self-medicated with alcohol while working to deal with symptoms related to PTSD, and the record indicates that he had inpatient treatment for alcohol abuse after retiring.  In 2003 the Veteran worked for FedEx for approximately three months, and he reported at the April 2004 examination that he was not motivated in that job.  The Veteran had VA vocational rehabilitation counseling from January 2006 to June 2006.  The program goal was to achieve improvements in activities of daily living and to participate in family and community life to the maximum extent possible.

The December 2012 VA examiner opined that the Veteran was not unemployable due to PTSD, although he acknowledged it appeared that the symptoms were worsening over time.  Dr. Cesta opined in his November 2013 report, that there was no indication that the Veteran would be successful in any work environment.  It was noted that the Veteran stopped working at FedEx after a few months because of worsening mental disease and that he had previously stopped working at the post office due to PTSD related symptoms.  Dr. Cesta felt that the Veteran had long been unemployable due to PTSD despite "active and aggressive" treatment.  

Resolving any reasonable doubt in the Veteran's favor, the Board concludes that the evidence satisfactorily shows the criteria for an award of TDIU benefits are met.  






      (CONTINUED ON NEXT PAGE)

ORDER

An increased initial schedular rating for PTSD evaluated as 50 percent disabling from March 2004, and 70 percent disabling from December 2012, is denied.  

Subject to the law and regulations governing the payment of monetary benefits, entitlement to TDIU benefits is granted.  



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


